                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

VICTOR GARCIA,

       Plaintiff,

v.                                                                    CV No. 20-601 KWR/CG

ALBERT SENA, et al.,

       Defendants.

                          ORDER QUASHING TO SHOW CAUSE

       THIS MATTER is before the Court on its Order to Show Cause, (Doc. 49), filed

May 18, 2021, and counsel for Curry County Detention Center Officer John Doe 1 and

Officer FNU Santino (“County Defendants”)’s Response to Order to Show Cause, (Doc.

50), filed May 21, 2021. The Court ordered County Defendants to show cause why they

failed to attend the scheduled telephonic Rule 16 Conference on May 3, 2021. (Doc.

49). In response, counsel for County Defendants explains that, to date, County

Defendants have not been properly served with the summons and complaint, and thus

“are not properly before the Court, and are not part of the ongoing case.” (Doc. 50 at 1).

Counsel further explains that counsel’s appearance in this matter was limited to the

filing of the Motion to Quash the Summons, (Doc. 18), and thus counsel for County

Defendants are no longer involved in this matter.1 The Court finds County Defendants’

response to be satisfactory.




1
  The Court previously granted counsel for County Defendants leave to enter this matter for the
limited purpose of contesting service as to County Defendants, pursuant to D.N.M.LR-Civ.
873.4(c). See (Doc. 26 at 2); (Doc. 18 at 1, n.1). Counsel’s entry in this matter terminated upon
the Court’s granting of the Motion to Quash, (Doc. 18).
     IT IS THEREFORE ORDERED that the Court’s Order to Show Cause, (Doc. 49),

is QUASHED.

     IT IS SO ORDERED.

                             ________________________________
                             THE HONORABLE CARMEN E. GARZA
                             CHIEF UNITED STATES MAGISTRATE JUDGE
